DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8, 10, and 12-19 to a rotorcraft fixture in the reply filed on 11/01/2021 is acknowledged.  The traversal has been obviated by the claim amendments agreed upon and presented below.  Therefore claims 9-10 and 20 are rejoined and the restriction requirement of 09/29/2021 is withdrawn.  All claims, as amended below, are in condition for allowance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ben Johnson on 05/16/2022.
The application has been amended as follows: 
1. (Currently amended) A rotorcraft service fixture comprising: 
means for removably attaching to a rotor assembly of a rotorcraft; and
means for supporting a first component of the rotor assembly, the means for supporting rigidly coupled to the means for removably attaching and configured to immobilize the first component relative to a second component of the rotor assembly after the first component is partially detached from the rotor assembly during inspection or maintenance of the rotor assembly; and
wherein the first component includes a rotor strap pack and the second component includes a pitch housing, and wherein the means for removably attaching is shaped and sized to couple to the pitch housing and one or more dampers; or 
wherein the first component includes a pitch link and the second component includes a swashplate, and wherein the means for removably attaching is shaped and sized to couple to the swashplate before the pitch link is partially detached from the rotor assembly.
2. (Original) The rotorcraft service fixture of claim 1, wherein one or more of the means for removably attaching and the means for supporting comprises a flexible thermoplastic polyurethane material.
3. (Original) The rotorcraft service fixture of claim 1, wherein one or more of the means for removably attaching and the means for supporting comprises an elastomeric polymer.
4. (Original) The rotorcraft service fixture of claim 1, wherein the means for removably attaching is sized and shaped to couple to the rotor assembly via an interference fit.
5. (Original) The rotorcraft service fixture of claim 1, further comprising a safety tag coupled to one or more of the means for removably attaching and the means for supporting.
6. (Original) The rotorcraft service fixture of claim 1, wherein the means for supporting is configured to prevent contact between the first component and the second component.
7. (Original) The rotorcraft service fixture of claim 1, wherein the means for removably attaching and the means for supporting are integrated in a single fixture body.
8. (Original) The rotorcraft service fixture of claim 1, wherein a first mating surface of the means for removably attaching is coupled to a second mating surface of the means for supporting.
9. (Cancelled)
10. (Previously presented) The rotorcraft service fixture of claim 1, wherein the means for removably attaching defines a semi-circular opening and the means for supporting includes a ledge coupled to a wall of the semi-circular opening.
11. (Cancelled) 
12. (Previously presented) The rotorcraft service fixture of claim 1, wherein the means for removably attaching includes a plurality of protrusions from a fixture body, the plurality of protrusions spaced apart from one another to provide an interference fit with the second component.
13. (Original) The rotorcraft service fixture of claim 1, wherein the means for supporting includes a hook that is sized to provide an interference fit with the first component.
14. (Currently amended) A rotorcraft service fixture comprising: 
a fixture body;
one or more rotor assembly connectors rigidly attached to or integral with the fixture body, the one or more rotor assembly connectors sized and shaped to provide an interference fit with a portion of a rotor assembly of a rotorcraft to removably attach the fixture body to the portion of the rotor assembly; [[and]] 
one or more support connectors rigidly attached to or integral with the fixture body, the one or more support connectors sized and shaped to provide an interference fit with a partially detached component of the rotor assembly to immobilize the partially detached component during inspection or maintenance of the rotor assembly; and
wherein the one or more rotor assembly connectors and the one or more support connectors comprise a flexible thermoplastic polyurethane material or an elastomeric polymer.
15–16. (Cancelled)
17. (Original) The rotorcraft service fixture of claim 14, further comprising a safety tag.
18. (previously presented) The rotorcraft service fixture of claim 14, wherein the partially detached component includes a rotor strap pack and the portion of the rotor assembly includes a pitch housing.
19. (Original) The rotorcraft service fixture of claim 14, wherein the partially detached component includes a pitch link and the portion of the rotor assembly includes a swashplate.
20. (Currently amended) A method for servicing a rotorcraft, the method comprising: 
providing a rotorcraft service fixture, wherein the rotorcraft service fixture comprises:
means for removably attaching to a rotor assembly of a rotorcraft; and
means for supporting a first component of the rotor assembly, the means for supporting rigidly coupled to the means for removably attaching and configured to immobilize the first component relative to a second component of the rotor assembly after the first component is partially detached from the rotor assembly during inspection or maintenance of the rotor assembly; and
wherein the first component includes a rotor strap pack and the second component includes a pitch housing, and wherein the means for removably attaching is shaped and sized to couple to the pitch housing and one or more dampers; or 
wherein the first component includes a pitch link and the second component includes a swashplate, and wherein the means for removably attaching is shaped and sized to couple to the swashplate before the pitch link is partially detached from the rotor assembly;
attaching a first connector of [[a]] the rotorcraft service fixture to a portion of a rotor assembly of a rotorcraft; partially detaching a component of the rotor assembly; and 
immobilizing the partially detached component using a second connector of the rotorcraft service fixture during inspection or maintenance of the rotor assembly.
21. (New) A method for servicing a rotorcraft, the method comprising: 
providing a rotorcraft service fixture, wherein the rotorcraft service fixture comprises:
a fixture body;
one or more rotor assembly connectors rigidly attached to or integral with the fixture body, the one or more rotor assembly connectors sized and shaped to provide an interference fit with a portion of a rotor assembly of a rotorcraft to removably attach the fixture body to the portion of the rotor assembly;
one or more support connectors rigidly attached to or integral with the fixture body, the one or more support connectors sized and shaped to provide an interference fit with a partially detached component of the rotor assembly to immobilize the partially detached component during inspection or maintenance of the rotor assembly; and
wherein the one or more rotor assembly connectors and the one or more support connectors comprise a flexible thermoplastic polyurethane material or an elastomeric polymer;
attaching a first connector of the rotorcraft service fixture to a portion of a rotor assembly of a rotorcraft; 
partially detaching a component of the rotor assembly; and 
immobilizing the partially detached component using a second connector of the rotorcraft service fixture during inspection or maintenance of the rotor assembly.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704. The examiner can normally be reached Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L VAUGHAN/Primary Examiner, Art Unit 3726